Case 1:13-cv-04165-NGG-ST Document 202 Filed 03/22/21 Page 1 of 10 PageID #: 3124




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  __________________________________________
  THE UNITED STATES OF AMERICA,               )
                                              )
                                  Plaintiff,  )
                                              )
                          v.                  )
                                              )
  STATE OF NEW YORK,                          )             Civil Action No. 13-CV-4165
                                              )             (NGG)
                                  Defendant.  )
  __________________________________________)
  __________________________________________
  RAYMOND O’TOOLE, ILONA SPIEGEL, and )
  STEVEN FARRELL, individually and on behalf )
  of all others similarly situated,           )
                                              )
                                  Plaintiffs, )
                          v.                  )
                                              )
  ANDREW M. CUOMO, in his official            )             Civil Action No. 13-CV-4166
  capacity as Governor of the State of New    )             (NGG)
  York, NIRAV R. SHAH, in his official        )
  capacity as Commissioner of the New York    )
  State Department of Health, KRISTIN M.      )
  WOODLOCK, in her official capacity as       )
  Acting Commissioner of the New York         )
  State Office of Mental Health, THE NEW      )
  YORK STATE DEPARTMENT OF                    )
  HEALTH, and THE NEW YORK STATE              )
  OFFICE OF MENTAL HEALTH,                    )
                                              )
                                  Defendants. )
  __________________________________________


                 SETTLEMENT AGREEMENT BETWEEN THE PARTIES
                      AND WAVECREST HOME FOR ADULTS

     WHEREAS, Wavecrest Home for Adults (“Wavecrest”) is an Impacted Adult Home under
     the Second Amended Stipulation and Order of Settlement and Supplement to the Second
     Amended Stipulation and Order of Settlement (collectively the ”Settlement Agreement”) in
     United States of America v. State of New York, Civil Action No. CV-13-4165 and O’Toole, et
     al. v. Cuomo, et al., Civil Action CV-13-4166 (United States District Court, Eastern District
     of New York, to which the signatories below, other than Wavecrest, are parties;
Case 1:13-cv-04165-NGG-ST Document 202 Filed 03/22/21 Page 2 of 10 PageID #: 3125




     WHEREAS, the Settlement Agreement provides that the parties thereto “intend that the
     measures required pursuant to [the] Agreement will provide residents of Impacted Adult
     Homes in New York City who have serious mental illness with the opportunity to live in the
     most integrated setting and will ensure that they are provided with the information necessary
     to allow them to make informed choices about those opportunities,” (Second Amended Stip.
     and Order of Settlement at 3; Supplement at Section F(1));

     WHEREAS, Peer Bridgers and other Settlement Implementation Providers working under
     the Settlement Agreement need to be able to access and meet privately with class members
     for purposes of assisting them in considering or achieving transition to alternative community
     housing;

     WHEREAS, the Supplemental Agreement requires the State to ensure that all Settlement
     Implementation Providers have access to the Impacted Adult Homes and are able to do their
     work related to the class members unimpeded (Supplement ¶ E (1));

     WHEREAS, concerns have been raised in the context of the Settlement Agreement about
     issues of discouragement and interference experienced by Peer Bridgers and other Settlement
     Implementation Providers at Wavecrest;

     WHEREAS, Wavecrest denies these allegations of discouragement and interference; and

     WHEREAS, the signatories are desirous of resolving these issues without court intervention;
     and

     IT IS HEREBY AGREED by the signatories:

     1. Commitment to environment of respect. Wavecrest hereby expresses its commitment to
        ensuring that Settlement Implementation Providers can perform their duties under the
        Settlement Agreement in a welcoming environment marked by reciprocal
        professionalism, respectful communication, collaboration, and open communication.

     2. Written policies. Wavecrest agrees to develop written policies within fifteen days of
        execution of this Agreement regarding resident rights under the Settlement, including
        appropriate conduct and treatment of Peer Bridgers and other Settlement Implementation
        Providers. These policies, which shall be consistent with Wavecrest’s ability to function
        efficiently and in conformity with all applicable NYS Department of Health (“DOH”)
        regulations, shall be developed in consultation with and subject to the approval of all
        signatories.

     3. Training of staff. Wavecrest agrees to ensure that within three months of execution of this
        Agreement, all Wavecrest staff will undergo training regarding resident rights under the
        Settlement, which shall include appropriate conduct with and treatment of Peer Bridgers
        and other Settlement Implementation Providers and cultural competence and equity and
        inclusion training, including race, gender, and disability. Mobilization for Justice, New

                                                 2
Case 1:13-cv-04165-NGG-ST Document 202 Filed 03/22/21 Page 3 of 10 PageID #: 3126




        York Lawyers for the Public Interest, Disability Rights New York, and the State will
        develop the content of and conduct this training. A recording of the training will be made
        and kept available at Wavecrest for future use in the event employees are not able to
        attend or for those hired at a future date.

     4. Dedicated private space from which the Peer Bridgers can work. Wavecrest agrees that it
        will dedicate a room with a private bathroom, beginning no later than April 1, 2021 for
        exclusive use by the Settlement Implementation Providers, including the Peer Bridgers.
        Additionally, the recreation room and dining room shall be made available on a regular
        basis, at scheduled times including during weekend and evening hours, not less than 28
        hours per week (specifically at least the following: the dining room between 2 and 4 PM
        daily and the recreation room between 11 AM and 1 PM daily), for Settlement
        Implementation Providers to meet with class members. When providers are meeting with
        class members in any of these spaces, Wavecrest staff shall remain at a distance and not
        eavesdrop or surveil the meeting. Wavecrest will provide regular cleaning and
        maintenance for the dedicated room at reasonable intervals. The dedicated room shall not
        be construed as “certified space” by the DOH for purpose of regulatory compliance
        matters for the duration of time during which Settlement Implementation Providers are
        present at Wavecrest.

     5. Access for the Peer Bridgers to clean, private bathrooms. Wavecrest agrees that
        Settlement Providers, including the Peer Bridgers, will have access to staff bathrooms
        when the private bathroom in the dedicated room described in paragraph 4 above is not
        available. Wavecrest will maintain the cleanliness of the private bathroom in the
        dedicated private room and keep it stocked with supplies.

     6. Access to facilities to refrigerate and reheat food. Wavecrest agrees to outfit the dedicated
        room with a new small refrigerator and new microwave for use by the Peer Bridgers and
        other Settlement Implementation Providers.

     7. Storage lockers for Peer Bridgers to store their personal belongings. Community Access,
        as the employer of the Peer Bridgers, will be permitted to place reasonably sized lockers
        in the dedicated room described in paragraph 2 above. Such lockers must be reasonably
        sized, assembled pursuant to manufacturer instructions, and not be permanently installed
        or otherwise damaging to the room.

     8. Telephones in resident rooms. No later than 30 days of execution by all parties to this
        Agreement, Wavecrest will install in each room in which class members reside a
        “Verizon wireless home phone” unit base and a basic landline phone unit that can plug
        into that base via a phone jack or a USB, and provide a talk-only cellular service plan for
        each such unit.

     9. Making available and assisting residents in using electronic tablets to facilitate
        communications with Peers and other Settlement Providers. Wavecrest will facilitate the
        use by residents of iPads or similar tablet devices provided by DOH or the Settlement
        Providers. “Facilitate” shall include but not be limited to helping residents log in to video

                                                  3
Case 1:13-cv-04165-NGG-ST Document 202 Filed 03/22/21 Page 4 of 10 PageID #: 3127




        conference calls and access the Internet and providing minor help that may be required
        when using the device when Peer Bridgers are unavailable or unable to assist residents.
        Wavecrest will not be responsible for the purchase of such devices and will not be
        responsible if they are lost or damaged.

     10. Re-opening to visitation consistent with regulatory guidance for the COVID-19
         pandemic. Wavecrest will, within 20 days of the execution of this Agreement, reopen to
         visitors, consistent with applicable guidance from the DOH regarding visitation,
         including without limitation, restrictions on visitation following a COVID-19 infection of
         a resident or staff member and any requirements in the guidance for mandatory visitor or
         staff testing. Such visitation, including with respect to Peer Bridgers and other Settlement
         Implementation Providers, shall be subject to Wavecrest’s infection control policies and
         the regulation and directives of the DOH. Wavecrest will not be responsible to pay for
         testing or to administer tests at the facility for Settlement Providers.

     11. Issues. Any issues or conflicts in connection with the foregoing provisions shall first be
         brought to the attention of Wavecrest, or, if Wavecrest has a concern about Settlement
         Implementation Provider conduct, to the appropriate Settlement Implementation Provider
         agency supervisors for resolution. If the matters are not resolved promptly, they shall be
         referred to and resolution facilitated by the DOH Office of Community Transitions
         (“OCT”) at 518-485-8781 or sent via email to commtran@health.ny.gov for prompt
         attention, prior to any party contending that a breach of this Agreement has occurred.

     12. Regulatory compliance issues. The DOH agrees that it shall not inspect Wavecrest’s
         actions, issue regulatory citations or undertake enforcement activity with regard to
         Wavecrest absent consideration of whether Wavecrest acted reasonably in light of its
         obligations under this Agreement. Wavecrest’s compliance with the terms of this
         Agreement shall not result in regulatory citations or enforcement action by the DOH and
         its provision of a dedicated room as part of this Agreement shall not be construed as an
         improper use of a resident room by the DOH or result in demands or actions by the DOH
         to decertify beds.

     13. Agreement of resolution. The signatories agree that the foregoing addresses the concerns
         raised by the Independent Reviewer in his report filed under seal on January 14, 2021 in
         the context of the Settlement Agreement, specifically issues of discouragement and
         interference experienced by Peer Bridgers and other Settlement Implementation
         Providers at Wavecrest. This Agreement shall not be construed as an admission of
         wrongdoing by Wavecrest, and it shall terminate on the Termination Date under the
         Settlement Agreement, as established or amended by the Court and/or the Parties.

     14. Filing and Jurisdiction. The signatories hereby acknowledge and concur that this
         document shall be filed with and may be so ordered by the court in United States of
         America v. State of New York, Civil Action No. CV-13-4165 (Garaufis, J) and O’Toole,
         et al. v. Cuomo, et al., Civil Action CV-13-4166 (Garaufis, J) and, for purposes of this
         Agreement, that the Court has jurisdiction to enforce this Agreement pursuant to the All
         Writs Acts, 28 U.S.C. § 1651.

                                                  4
                                                                                          15. This agreement may be signed in counterpart.
                                                                                    Dated: March 15, 2021
Case 1:13-cv-04165-NGG-ST Document 202 Filed 03/22/21 Page 5 of 10 PageID #: 3128




                                                                                    For Plaintiff UNITED STATES                          FOR WAVECREST HOME FOR ADULTS:
                                                                                                   OF AMERICA:
                                                                                             SETH D. DuCHARME                            ____________________________
                                                                                             Acting United States Attorney               Jacob Laufer
                                                                                             Eastern District of New York                Jacob Laufer, P.C.
                                                                                                                                         65 Broadway, Suite 1005
                                                                                                                                         New York, NY 10006
                                                                                    By:      ___________________________
                                                                                             Michael J. Goldberger
                                                                                             Assistant United States Attorney
                                                                                             271-A Cadman Plaza East                         SO ORDERED.
                                                                                             Brooklyn, NY 11215
                                                                                             REBECCA B. BOND, Chief                          /s/ Nicholas G. Garaufis
                                                                                             AMANDA MAISELS. Deputy Chief                    Hon. Nicholas G. Garaufis
                                                                                             Disability Rights Section                       Date: March 22, 2021
                                                                                             Civil Rights Division
                                                                                    By:      __________________________
                                                                                             Jillian Lenson
                                                                                             Trial Attorney
                                                                                             Civil Rights Division
                                                                                             Four Constitution Square
                                                                                             150 M Street NE
                                                                                             Washington, DC 20002
                                                                                                                                     5
Case 1:13-cv-04165-NGG-ST Document 202 Filed 03/22/21 Page 6 of 10 PageID #: 3129




        15. This agreement may be signed in counterpart.

 Dated: March 15, 2021


 For Plaintiff UNITED ST ATES                           FOR WA VECREST HOME FOR ADULTS:
                OF AMERICA:

           SETH D. DuCHARME
           Acting United States Attorney
           Eastern District of New York
                                                        Jac2%Z~
                                                        Jacob Laufer, P.C.
                                                        65 Broadway, Suite 1005
                                                        New York, NY 10006
  By:
           Michael J. Goldberger
           Assistant United States Attorney
           271-A Cadman Plaza East
           Brooklyn, NY 11215

           REBECCA B. BOND, Chief
           AMANDA MAISELS. Deputy Chief
           Disability Rights Section
           Civil Rights Division


  By:
            Jillian Lenson
            Trial Attorney
            Civil Rights Division
            Four Constitution Square
            150 M Street NE
            Washington, DC 20002




                                                    5
Case 1:13-cv-04165-NGG-ST Document 202 Filed 03/22/21 Page 7 of 10 PageID #: 3130




     Robert ffLoughl'
     PAUL, WEISS, FKIND, WHARTON &
     GARRISON LLP
     1285 Avenue of the Americas
     New York, NY l 00 l 9-6064



     Ruth Lowenkron
     NEW YORK LAWYERS FOR
     THE PUBLIC INTEREST INC.
     151 West 30th Street, 11th floor
     New York, NY 10001-4007



      Alison Lynch
      DISABILITY RIGHTS NEW YORK
      25 Chapel Street, Suite 1005
      Brooklyn, NY 11201



                 1
      Jenniter athis
      BAZELON CENTER FOR MENTAL
      HEALTHT .AW
      1105 15th Street, N.W., Suite 1212
      Washington, DC 20005



      Tiff~
       Kevin Cremin
       Jota Borgmann
       Tanya Kessler
       MOBILIZATION FOR JUSTICE
       299 Broadway, 4th floor
       New York, NY 10007




                                           6
Case 1:13-cv-04165-NGG-ST Document 202 Filed 03/22/21 Page 8 of 10 PageID #: 3131



  For the Plaintiff Class:



  Robert O'Loughlin
  PAUL, WEISS, RIFKIND, WHARTON &
  GARRISON LLP
  1285 A venue of the Americas
          rk, NY 10019-6064



   th Lowenkron
 NEW YORK LA WYERS FOR
 THE PUBLIC INTEREST, INC.
 151 West 30th Street, 11th floor
 New York, NY 10001-4007



  Alison Lynch
  DISABILITY RIGHTS NEW YORK
  25 Chapel Street, Suite 1005
  Brooklyn, NY 11201



  IraA. Burnim
  Jennifer Mathis
  BAZELON CENTER FOR MENTAL
  HEALTHLAW
  1105 15th Street, N.W., Suite 1212
  Washington, DC 20005



  Tiffany Liston
  Kevin Cremin
  Jota Borgmann
  Tanya Kessler
  MOBILIZATION FOR WSTICE
  299 Broadway, 4th floor
  New York, NY 10007




                                        6
Case 1:13-cv-04165-NGG-ST Document 202 Filed 03/22/21 Page 9 of 10 PageID #: 3132




  For the Plaintiff Class:


  ___________________________
  Geoffrey Chepiga
  PAUL, WEISS, RIFKIND, WHARTON &
  GARRISON LLP
  1285 Avenue of the Americas
  New York, NY 10019-6064


  __________________________
  Ruth Lowenkron
  NEW YORK LAWYERS FOR
  THE PUBLIC INTEREST, INC.
  151 West 30th Street, 11th floor
  New York, NY 10001-4007




  ___________________________
  Alison Lynch
  DISABILITY RIGHTS NEW YORK
  25 Chapel Street, Suite 1005
  Brooklyn, NY 11201


  __________________________
  Ira A. Bumim
  Jennifer Mathis
  BAZELON CENTER FOR MENTAL
  HEALTH LAW
  1105 15th Street, N.W., Suite 1212
  Washington, DC 20005


  _________________________
  Jeanette Zelhof
  Kevin Cremin
  Jota Borgmann
  Tanya Kessler
  MOBILIZATION FOR JUSTICE
  299 Broadway, 4th floor
  New York, NY 10007


                                        6
Case 1:13-cv-04165-NGG-ST Document 202 Filed 03/22/21 Page 10 of 10 PageID #: 3133




     For Defendants STATE OF NEW YORK ACTING COMMISSIONER KRJSTIN M.
     WOODLOCK, THE EW YORK STATE OFFJCE OF MENTAL HEALTH.
     COMMISSIONER NIRA V R. SHAH. THE NEW YORK STATE DEPARTMENT OF
     HEAL TH. and GOVERNOR ANDREW M. CUOMO:


    N .i~
    Attorneys for Defendants
    CONSTANTINE CANNON LLP
    335 Madison Avenue
    New York. NY 10017



     Lisa Ullman
    Executive Director, Adult Horne Settlement Initiative
    New York State Department of Health



                                                            SO ORDERED THIS
                                                            DAY OF MARCH 2021




                                                            Hon. Nicholas G. Garaufis
                                                            United States District Judge




                                                   7
